Citation Nr: 1410455	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-32 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for the service connected residuals of a left shoulder disability, acromioclavicular separation with degenerative joint disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

McBrine, M., Counsel





INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that continued the Veteran's evaluation for his service connected left shoulder disability.  

In the Veteran's February 2014 informal hearing presentation, the Veteran's representative indicated that they also wished to initiate a claim for a right shoulder disability, and possibly a nonservice connected pension.  The Board does not have jurisdiction over these issues, but they are referred the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's informal hearing presentation from February 2014, the Veteran's representative indicated that the Veteran had been last examined in this claim in 2010, suggesting that the examination did not accurate reflect the current severity of this disability.  A remand was requested to afforded the Veteran a new examination.  

The Board is agrees that that a new VA examination is in order.  The "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In addition to the length of time since the last examination, the Board observes that the VA physician in July 2010 did not review the Veteran's claims file at that time.

Accordingly, the Board finds that a further remand is appropriate, so that an accurate determination can be made as to the Veteran's current level of symptomatology due to his service connected left shoulder disability.  In addition, the Veteran should be instructed to provide any further information not already of record which may pertain to his loss of employment due to his service connected left shoulder disability.

The Board regrets the delay in adjudication of the Veteran's claim that a further remand will entail; however, it is necessary to ensure that the Veteran receives all due consideration under the law.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for a left shoulder disability that have not yet been associated with the claims file, particularly from 2012 to the present.  

After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  

If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to evaluate the Veteran's service connected left shoulder disability.  The claims file (physical and virtual) must be made available to and reviewed by the examiner.  

All indicated testing should be accomplished, including particularly range of motion testing, and whether repetition of motion causes a further decrease in range of motion, or increase in pain.  The examiner must specifically note at which point in the Veteran's range of motion that pain starts.  The supporting rationale for all opinions expressed must be provided.  

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim, to include a consideration of whether an extraschedular evaluation would be warranted.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

